Affirmed and Memorandum Opinion filed June 10, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00749-CR

                CHARLESTON ROSHUN COBBIN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1506318

                 MEMORANDUM                      OPINION

      Appellant Charleston Roshun Cobbin appeals his conviction for manufacture
or delivery of a controlled substance. Appellant’s appointed counsel filed a brief in
which he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      However, the judgment adjudicating guilt contains a clerical error. That
judgment incorrectly states appellant pleaded “true” to the motion to adjudicate. The
record reflects that the trial court entered a plea of “not true” to the motion to
adjudicate on behalf of appellant. We are not required to abate an Anders appeal for
appointment of new counsel if the judgment can be modified. See Ferguson v. State,
435 S.W.3d 291, 295 (Tex. App.—Waco 2014, no pet.); Bray v. State, 179 S.W.3d
725, 730 (Tex. App.—Fort Worth 2005, no pet.).

      Therefore, we modify the judgment as follows: the “Plea to Motion to
Adjudicate” is “NOT TRUE.” We affirm the judgment as modified.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2